DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
See current specification, page 1, line 13 to page 2, line 10, and page 4, lines 25-26.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for manufacturing steps for providing a foil sheet with a resistance value, the sheet having a resin film on a bottom surface, does not reasonably provide enablement for “the resistor blanks being connected to each other by the connection regions and the framing strip”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The current invention to manufacturing a miniature resistor (see claim 1) includes pattern foil sheet having a plurality of resistor blanks 21 arranged in a matrix array, a plurality of connecting region 314 located at the intersection of the column and the row, and a framing strip 313 surrounding the resistor blanks 21, the slit 311 and the connecting region 314.  And, claim “the resistor blanks being connected to each other by the connecting regions and the framing strip.”    
From the description and the description shown in figure 4, it is unclear how the “framing strip” penetrates the patterned foil sheet to form the “slit”, whether the configuration of a separate strip is attached to the edge of the foil sheet, or whether it is different (having additional structures not found in the specification).
Therefore, when the “framing strip” is penetrated like a slit, it is not possible to specify how the resistor blanks are connected to each other by the connection region and the framing strip, and when the “framing strip” is attached to the edge of the foil sheet in the configuration of a separate strip, there is no separate reference to the framing strip in the claimed manufacturing process, and thus it is not possible to specify how the framing strip is made when manufacturing the miniature resistor.  
Claims 2-6 depend on claim 1.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kinoshita teaches a metal resistor with a resin film 13. 
Tsukada teaches a metal resistor with a resin film with slits (cut lines C1). 	
Yoneda teaches multiple slits (longitudinal and transverse) 811 and 812.
Kinoshita et al., and Dio teach multiple slits, see figure 5C and figure 4, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833